DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, it is unclear if the filter claimed is a vessel or container or a vessel or container with filter material or media within the vessel or container. The applicant’s specification mentions filter media health (see paragraph 0027); a filter (1002) and (1102), which appear to be a vessel or a container; and manways or “manhole covers” placed on filter housing for easy access to media servicing or replacement (e.g., in sand filters) (see paragraph 0038). The examiner will interpret the filter to be a vessel or container with a filter material or media within. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Briggs et al. (US 2011/0278158 A1).
	Claim 1 invokes 112(f) interpretation of “means for in-situ cleaning of the plurality of electrolytic plates”. The applicant’s specification cites “FIG. 3 is a diagram illustrating another embodiment of the sanitization system of the present disclosure, wherein an electrolytic chlorinator (salt cell) (110) with periodic in-situ acid cleaning capability is provided. In this embodiment, the chlorinator (110) is fed acid from an acid tank (128) via tubing (129) in fluid communication with a port (116) in the housing (112) of the chlorinator” (see figure 3 and paragraph 28). The examiner will interpret “means for in-situ cleaning of the plurality of electrolytic plates” as an acid tank and tubing.
	Regarding claim 1, Briggs et al. discloses a sanitization system, comprising: an electrolytic chlorinator (10) having a plurality of electrolytic plates (30) for generating free chlorine from salt through electrolysis; and means (an acid supply (210) and tank in which the acid supply is connected (not shown or mentioned but present)) for in-situ acid cleaning of the plurality of electrolytic plates (30), said means injecting an amount of acid into the electrolytic chlorinator based on at least one of chlorinator run time or pool size (see Abstract; figures 1-12 and paragraphs 0062-0090), since a user can vary the default setting to change the frequency of cleaning to suit local conditions (see paragraph 0077).
	Regarding claim 3, Briggs et al. discloses a system wherein the means for in-situ acid cleaning performs in-situ acid cleaning of the plurality of electrolytic plates during a periodic cell cleaning cycle (default setting) (see Abstract; figures 1-12 and paragraphs 0062-0090).
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Engelhard (US 5,266,215).
Claim 7 invokes 112(f) interpretation of “an ultraviolet sanitization system positioned within the filter for sanitizing water within the filter”. The applicant specification cites a UV lamp that serves as both the source of UV light for water treatment and ozone generation for water treatment (see paragraph 0035). The examiner will interpret “an ultraviolet sanitization system as an ultraviolet/UV lamp.
	Regarding claim 7, Engelhard discloses a sanitization system, comprising: a filter (water purification water apparatus, 10) for filtering pool and/or spa water; and an ultraviolet sanitization system (ultraviolet (UV) light (78) and tube (46)) positioned within the filter (22) for sanitizing water within the filter (22) (see Abstract; figures 1-10; and column 2, line 59 through column 6, line 59).
Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Porat (US 8,007,653 B2) as evidenced by Glore et al. (US 5,034,110).
Regarding claim 8-10, Porat discloses a method of controlling operation of a salt chlorinator (30), comprising: sensing at least one variable comprising one or more of a salt level, a water temperature, or an electrical current using a sensor of a salt chlorinator (30); and controlling operation of the salt chlorinator (30) and a filtration system (filter element, not shown) supplying water to the salt chlorinator based on the at least one variable; further comprising modifying chlorine dosing by the chlorinator based on weather or geographic information (geographical and seasonal conditions); and further comprising controlling polarity reversal rates of the salt chlorinator based on one or more of water hardness, water temperature, age of the salt chlorinator, or flow rate (see figures 1-10 and column 10, lines 34 through column 16, line 51) since Glore et al. disclose a self cleaning electrolytic chlorinator for swimming pools and water treatment plants comprises a low voltage D.C. power supply unit which cyclically reverses the polarity at the electrodes to shed accumulated deposits which plate out on the electrode surfaces (see Abstract); a chlorinator, controller (1) and controller switches or rectifiers (SW1, SW2) (see figure 1 and column 4, line 53 through column 5, line 16).
Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Irving et al. (WO 2015/179919 A1).
	Regarding claims 11-12, Irving et al. discloses a method of controlling operation of a sanitization system, comprising: sensing water quality data corresponding to a body of water to be sanitized; predicting a water quality trend based on the sensed water quality data; and controlling operation of the sanitization system based on the predicted water quality trend; and wherein the sensed water quality data comprises one or more of a pH value, an ORP value, sunlight levels, weather, bather load, turbidity, seasonality, alkalinity, cyanuric acid, calcium hardness, or combined chlorine level (see Abstract; figures 1; page 5, line 28 through page 16, lines 21; and page 17, line 6 through page 18, line 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al. (US 2011/0278158 A1) in view of Sherman (US 5,059,296), Terrase (US 4,409,081), and Tilsner et al. (US 7,655,116 B1)
	Regarding claim 4, Briggs et al. discloses a sanitization system, comprising: an electrolytic chlorinator (10) having a plurality of electrolytic plates (30) for generating free chlorine from salt through electrolysis (see Abstract; figures 1-12 and paragraphs 0062-0090), since a user can vary the default setting to change the frequency of cleaning to suit local conditions (see paragraph 0077).
	Briggs et al. fails to disclose a replaceable sacrificial anode removably positioned in a chamber of the electrolytic chlorinator, the sacrificial anode mitigating against galvanic corrosion damage to a pool or spa component.
	Sherman discloses a portable self-contained solar powered water purifier for swimming pools, spas, and other bodies of water, which includes a purification cell and the purification cell includes a sacrificial anode, having a metal alloy essentially composed of copper and silver and a cathode which is preferably constructed of stainless steel so as to not react adversely with the sacrificial anode (see Abstract); for sanitation and purification of swimming pools, spas, and other bodies of water, it is well known to use chlorine to destroy living bacteria and algae material in water; treatment of water through the use of chlorine also results in chemical imbalance, requiring the addition of other chemicals to counteract the effect of chlorine; and copper ions have also been well known as being effective in killing and preventing the growth of algae; and other metallic ions, such as zinc, aluminum, gold and many others, can be used in a similar way, with varying degrees of effectiveness (see column 1, lines 19-45).
Terrase discloses a concern with the retardation of galvanic corrosion by cathodic protection which is generally defined as the reduction or elimination of corrosion by making the metal cathode by means of an impressed D.C. current or attachment to a sacrificial anode; the instant invention is particularly concerned with applying this technology to the protection of offshore platforms against the surrounding salt water environment; protection to such structures is generally provided by attaching sacrificial anodes to the structure at various point, the structure being made the cathode; such anodes generally consist of zinc, magnesium, and/or aluminum alloys; and these metals are electrochemically reactive with the salt water which acts as the electrolyte whereby these sacrificial materials are gradually consumed in lieu of the structure itself being severely attacked (see column 1, line 14-31).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Briggs et al. with the teachings of Sherman and Terrase resulting in a sanitization system, comprising: a sacrificial anode positioned in a chamber of the electrolytic chlorinator, the sacrificial anode mitigating against galvanic corrosion damage to a pool or spa component in order to kill and prevent the growth of algae and retard galvanic corrosion.
	Tilsner discloses a removable sacrificial anode (see Abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Briggs et al. Sherman and Terrase with the teachings of Tilsner resulting in a replaceable sacrificial anode removably positioned in a chamber of the electrolytic chlorinator in order to replace the sacrificial anode.
	Regarding claim 6, the combined teachings of Briggs et al. Sherman and Terrase discloses a sanitization system wherein the sacrificial anode is formed from zinc, since Sherman discloses a sacrificial anode is formed from zinc (see column 1, lines 19-45) and Terrase discloses a sacrificial anode is formed from zinc (see column 1, line 14-31).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the combined teachings of Briggs et al., Sherman and Terrase fail to disclose or suggest a sanitization system wherein the sacrificial anode comprises a removable plug removably positionable within the chamber of the electrolytic chlorinator through an aperture formed in the electrolytic chlorinator.

Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that Briggs et al. fails to disclose or suggest “means for in-situ acid cleaning of the plurality of electrolytic plates, said means injecting an amount of acid into the electrolytic chlorinator based on at least one of chlorinator run time or pool size”. The applicant argues that because Briggs et al. discloses electrolytic chlorinator with electrodes positioned in a chamber and a cleaning agent retainer that is located within the chamber for preventing an electrode cleaning agent (e.g., an acid) from sinking from the chamber; during a cleaning cycle, the cleaning agent is introduced into the chamber and the cleaning agent and water in the chamber are agitated such that the mixture contacts and cleans the electrodes; the frequency of the cleaning cycles is controlled by a controller, which can include default cleaning parameters, or a user can adjust the frequency of cleaning; however, while Briggs discloses that the frequency of the cleaning cycles can be altered by a user "to suit local conditions," Briggs does not disclose that the frequency of the cleaning cycles is controlled "based on at least one of chlorinator run time or pool size," the teachings of Briggs et al. does not disclose the claimed invention.
The Office disagrees.
Claim 1 invokes 112(f) interpretation of “means for in-situ cleaning of the plurality of electrolytic plates”. The applicant’s specification cites “FIG. 3 is a diagram illustrating another embodiment of the sanitization system of the present disclosure, wherein an electrolytic chlorinator (salt cell) (110) with periodic in-situ acid cleaning capability is provided. In this embodiment, the chlorinator (110) is fed acid from an acid tank (128) via tubing (129) in fluid communication with a port (116) in the housing (112) of the chlorinator” (see figure 3 and paragraph 28). The examiner will interpret “means for in-situ cleaning of the plurality of electrolytic plates” as an acid tank and tubing.
	Regarding claim 1, Briggs et al. discloses a sanitization system, comprising: an electrolytic chlorinator (10) having a plurality of electrolytic plates (30) for generating free chlorine from salt through electrolysis; and means (an acid supply (210) and tank in which the acid supply is connected (not shown or mentioned but present)) for in-situ acid cleaning of the plurality of electrolytic plates (30), said means injecting an amount of acid into the electrolytic chlorinator based on at least one of chlorinator run time or pool size (see Abstract; figures 1-12 and paragraphs 0062-0090), since a user can vary the default setting to change the frequency of cleaning to suit local conditions (see paragraph 0077).
Alternatively, Briggs et al. mentions frequent cleaning as a result of “hard” water and less frequent cleaning cycles as a result of soft water (see paragraph 0077), a control means (320) that includes a programmable microprocessor programmed to operate the chlorinator including to actuate the steps of a cleaning cycle and is thereby configured to control cleaning of the electrodes (see paragraph 0073) and a sensor for detecting low salt levels or no water conditions near the electrode aperture (130) (see figure 6 and paragraph 0070) resulting in said means capable of ‘injecting an amount of acid into the electrolytic chlorinator based on at least one of chlorinator run time or pool size”, since based upon at least one chlorinator run time the sensor inherent sends information to the control means and the control means actuate the steps of the cleaning cycle or the user varies the default setting to change the frequency of cleaning to suit local conditions.
Regarding claims 8-10, The applicant argues that Porat fails to disclose or suggest "sensing at least one variable comprising one or more of a salt level, a water temperature, or an electrical current using a sensor of a salt chlorinator".
The Office disagrees.
Porat discloses the individual responsible for proper maintenance of the water conditions in the pool periodically samples the chlorine concentration manually; if the concentration is below the desired value, the switch (60) on power supply (50) is manually turned to the on position, the effect of which is either to send power directly through a separate wire in cable (40) to the chlorine generator (30) or to transmit a signal to processor/controller (26) causing the electrical power to be routed to generator (30) (see figure 1, and column 11, lines 17-26); and a mode of operation can be utilized during the evening hours when the sun is no longer on the pool, when the water temperature drops, and/or when the evaporative effect caused by the sun, high temperature and/or the wind have been reduced (see figure 7 and column 15, lines 5-9) resulting in the sensing at least one variable comprising one or more of a salt level (determining if the manually obtained chlorine concentration sample is below the desire value) or a water temperature, since a temperature sensor is need to determine water temperature drops.
Regarding claims 8-10, specifically claim 9, the applicant argues that Porat does not require replenishment because it is not consumed.
The Office agrees.
However, claim 9 cites “modifying chlorine dosing by the chlorinator based on weather or geographic information”. Dosing may be achieved by either generating more chlorine or adding more water.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the step or replenishing table sale or chlorine) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claims 8-10, the applicant argues that Glore et al. fails to disclose or suggest "sensing at least one variable comprising one or more of a salt level, a water temperature, or an electrical current using a sensor of a salt chlorinator".
The Office agrees; however, Glore et al. was used as evidence to show that Porat discloses a method further comprising controlling polarity reversal rates of the salt chlorinator based on one or more of water hardness, water temperature, age of the salt chlorinator, or flow rate, since Porat discloses switch ((SW4) enables the current through the chlorine generator (30) to be reversed by reversing the polarity of the current flowing from the battery terminals to the generator (30) (see figure 10 and column 17, lines 51-63) and Glore et al. disclose a self cleaning electrolytic chlorinator for swimming pools and water treatment plants comprises a low voltage D.C. power supply unit which cyclically reverses the polarity at the electrodes to shed accumulated deposits which plate out on the electrode surfaces (see Abstract); a chlorinator, controller (1) and controller switches or rectifiers (SW1, SW2) (see figure 1 and column 4, line 53 through column 5, line 16).
Regarding claims 11-12, the applicant argues that Irving et al. fails to disclose or suggest ''predicting a water quality trend based on the sensed water quality data; and controlling operation of the sanitization system based on the predicted water quality trend".
The Office disagrees.
Irving discloses a system for electric pH control of saltwater swimming pools, comprising: (b) means for determining the pH of the saltwater, preferably a pH sensor; (c) a pH control cell with an inlet and an outlet connected to the pump-assisted circuit for receiving and discharging saltwater from / to the pool, respectively, the pH control cell having at least one pair of electrodes arranged for electrolytically creating an alkaline and an acidic chemical species from saltwater flowing through the cell, the cell comprising a water flow-through compartment in which one of the electrodes is located and a species separation compartment in which the other of the electrodes is located, the compartments being separated by a separator structure which is permeable to cation and anion transfer and either highly restrictive to or blocking of electrolyte flow between both compartments; and (e) a controller functionally operative to (i) compare the pH determined or sensed with a desired pH value, (ii) apply an electric potential across the electrodes of the cell and control one or both of the potential and electric current supplied to the electrodes as a function of the pH comparison and (iii) regulate drainage of an alkaline or acidic species which has been electrolytically generated within the separation compartment from pool water flowing through the flow-through compartment as a function of positive or negative potential being applied to the electrode in the species separation compartment (see Abstract) resulting in a method of controlling operation of a sanitization system, comprising: sensing water quality data corresponding to a body of water to be sanitized; predicting a water quality trend based on the sensed water quality data; and controlling operation of the sanitization system based on the predicted water quality trend; and wherein the sensed water quality data comprises one or more of a pH value, an ORP value, sunlight levels, weather, bather load, turbidity, seasonality, alkalinity, cyanuric acid, calcium hardness, or combined chlorine level.
Applicant’s arguments, see Remarks, with respect to the rejection(s) of claim(s) 7 under 102(a)(1)/(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Engelhard (US 5,266,215).
Claim 2 is cancelled.
Claim 4 is amended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774